Citation Nr: 0418940	
Decision Date: 07/15/04    Archive Date: 07/27/04

DOCKET NO.  03-08 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD) prior to 
July 1, 2003.

2.  Entitlement to an initial evaluation in excess of 50 
percent for PTSD from July 1, 2003.


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to January 
1969.

This case comes to the Board of Veterans' Appeals (Board) by 
means of a December 2001 rating decision rendered by the 
Washington, DC, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which assigned an initial evaluation of 
30 percent for PTSD, effective February 10, 1999, after 
granting service connection for this disability.  

Thereafter, jurisdiction over the claims folders was 
transferred to the RO in Baltimore, Maryland.  In December 
2003, the Baltimore RO assigned a 50 percent evaluation for 
the veteran's PTSD, effective from July 1, 2003; however, 
this did not resolve the veteran's appeal.  

The Board notes that the veteran had previously been 
represented by a private attorney.  However, in a statement 
received in July 2002, the veteran's attorney noted that his 
power of attorney had been cancelled.  Similarly, in November 
2002, the veteran indicated that his attorney was no longer 
authorized to represent him before VA.  The veteran has not 
executed a new power of attorney or appointed a new 
representative.  Accordingly, he remains unrepresented.  


FINDINGS OF FACT

1.  All pertinent notification and all indicated evidential 
development have been accomplished.  

2.  At all times during the course of the appeal, the 
veteran's service-connected PTSD has been manifested by 
occupational and social impairment with reduced reliability 
and productivity.

3.  The veteran's occupational and social impairment from his 
PTSD, at no time during the course of the appeal, more nearly 
approximated deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood.




CONCLUSIONS OF LAW

1.  The schedular criteria for a disability rating of 50 
percent for PTSD during the initial evaluation period prior 
to July 1, 2003, are met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2003).

2.  The schedular criteria for a disability rating greater 
than 50 percent for PTSD are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that VA's General 
Counsel has held that the notification requirements of the 
Veterans Claims Assistance Act of 2000, Pub.  L.  No.  106-
475, 114 Stat.  2096 (2000), [codified at 38 U.S.C.A.  §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)] and 
the regulations implementing it are not applicable to 
downstream issues, such as the initial evaluation of the 
veteran's service-connected PTSD.  See VAOPGCPREC 8-2003 
(Dec.  22, 2003).  The Board is bound by this opinion.  See 
38 U.S.C.A.  § 7104(c) (West 2002).  

In any event, the Board notes that through the statement of 
the case, supplemental statement of the case, and various 
letters from the RO to the veteran, the veteran has been 
informed of the evidence and information necessary to 
substantiate his claim for a higher rating, the information 
required from him to enable the RO to obtain evidence on his 
behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and the evidence that he should 
submit.  Although the RO has not specifically requested him 
to submit all pertinent evidence in his possession, it has 
informed him of the evidence that would be pertinent and 
requested him to submit such evidence.  The veteran has 
provided copies of pertinent private post-service treatment 
records.  Additionally, the veteran has been afforded several 
VA examinations in order to ascertain the severity of his 
PTSD.  The record also reflects that the veteran's service 
medical records have been obtained.  The veteran has not 
identified any outstanding evidence that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such evidence.  

The Board has reviewed the claims folder and finds that the 
medical evidence of record, which includes private inpatient 
and outpatient treatment records and the reports of various 
VA examinations, is sufficient to assess the severity of the 
veteran's PTSD.  Accordingly, a remand for additional 
examination is not warranted in this case.  

Accordingly, the Board will address the merits of the 
veteran's claim.  

Evidentiary Background

The veteran's service personnel records show that he served 
with an artillery unit in Vietnam.  In particular, he served 
with the 6th Battalion, 14th Artillery.  Operational Reports - 
Lessons Learned (OR-LLs) Reports from 52nd Artillery Group, 
the higher headquarters of 6th BN, 14th Arty, show that the 
unit was exposed to rocket and mortar attacks in Pleiku and 
Ben Het at the time the veteran served with the unit from 
November 1967 to April 1968.  Similarly, OR-LL's from the 4th 
Infantry Division, the higher headquarter of the 6th BN, 14th 
Arty, from November 1967 to April 1968, document further 
attacks against Pleiku.  

The veteran filed a claim for service connection for PTSD in 
February 1999.  In March 1999, he complained of feeling very 
anxious with symptoms of PTSD, including nightmares and 
flashbacks especially when stressed.  He denied any suicidal 
or homicidal ideation.  There were no psychotic features.  
The assessment at the time was PTSD and some amount of 
generalized anxiety.  A May 1999 treatment record notes that 
the veteran complained of increased job stress related to an 
increased workload after his coworker was fired.  This made 
him irritable and nervous.  He reported that he was doing 
fine when he took his medication.  The assessment was 
generalized anxiety disorder, rule out PTSD.  

In December 1999, the veteran was afforded VA PTSD and 
neurological examinations.  At that time, he was employed as 
a maintenance supervisor.  He reported that he was exposed to 
combat as an artillery soldier in Vietnam.  He developed 
sleep problems while on active duty.  He reported current 
combat-related nightmares three to four times a week.  He 
thought of Vietnam, even while working.  The examiner noted 
that the veteran was causally dressed and groomed and 
cooperative.  He had poor eye contact, but his speech was 
clear, coherent, and nonpressured.  His mood was fine, but 
his affect was constricted.  His thoughts were organized and 
he denied suicidal or homicidal ideations.  He also denied 
auditory and visual hallucinations and paranoid ideations.  
However, he said that he sometimes felt suspicious and felt 
that someone was behind him while he worked alone.  He was 
alert and oriented times three.  Remote memory was fine, but 
he was only able to remember two words out of three after 
five minutes.  His judgment and insight were fair.  A 
diagnosis of PTSD was rendered.  The veteran was also noted 
to have hearing loss, vertigo, and increased cholesterol.  A 
Global Assessment of Functioning (GAF) score of 55 was 
assigned.  It was noted that the veteran's symptoms included 
nightmares, flashbacks, and memory problems which were 
affecting his family and occupational life.  The examiner 
noted that the veteran was not able to handle his VA funds.  
The neurological examination report indicates that there did 
not appear to be a clear relationship between the veteran's 
recent development of vertigo and his military service.

VA outpatient treatment records dated from February 2000 to 
August 2001 show that the veteran sought treatment for PTSD.  
He avoided crowds.  He worked in maintenance at an apartment 
complex and reported heated arguments with his bosses.  He 
slept three to six hours per night with his sleep being 
interrupted.  He was suspicious and anxious.  He also felt 
depressed and but felt that Paxil had helped him.  He also 
reported frequent flashbacks and nightmares of his Vietnam 
experiences.  His judgment was fair and his insight was 
intact.  A GAF of 50 was assigned during several treatment 
visits during this period.    

The veteran was afforded a VA psychiatric examination in 
November 2001.  The examiner noted that the claims folder was 
examined thoroughly in connection with the examination.  The 
veteran reported that he had not been the same since 
returning from Vietnam.  The veteran's wife reported that he 
got very angry.  He had nightmares and flashbacks of combat.  
Foreigners easily irritated him.  He avoided people and 
tended to isolate people.  He had few friends and hobbies.  
He spent most of his time outside of work at home watching 
television.  In addition to being easily irritable, the 
veteran was hypervigilant and tended to keep to himself.  He 
continued to work as a maintenance supervisor at a housing 
complex.  The examiner thought that the work was "not too 
stressful."  However, the veteran got angry at emergency 
calls during the week because the people that call him are 
"mostly foreign" and he just "plain hates foreigners."  He 
has never been in a fight or had legal problems.  He was 
casually dressed with good hygiene.  He made good eye 
contact.  His mood and effect were somewhat labile and 
anxious.  His speech was mildly pressured and his thought 
process was coherent and intelligent.  His thought content 
was significant for PTSD symptoms.  He had no hallucinations, 
delusions, or suicidal ideation.  He was cognitively intact 
to memory, attention, concentration, abstractions, judgment 
and insight.  

The diagnosis was PTSD.  The examiner noted that the veteran 
demonstrated his anxiety disorder during the examination.  He 
was not irritable, assaultive, or angry during examination, 
but was very visibly anxious and pressured.  The examiner 
noted that it was unusual for a veteran to present as quite 
so pressured during a PTSD examination.  He had classic 
symptoms of insomnia and depression.  It was opined that the 
veteran's PTSD caused him mild to moderate social disability.  
His social impairment was felt to be greater than 
occupational impairment as evidenced by three marriages and 
an isolated and limited lifestyle.  A GAF score of 55 was 
assigned.

VA outpatient treatment records from December 2001 to July 
2003 show continued treatment for PTSD.  The veteran 
complained of depression, difficulty sleeping, nightmares 3 
to 5 times a week, increased startle response, 
hypervigilance, and flashbacks with loud noises.  In January 
2003, the veteran reported that he was only getting 2 to 3 
hours of sleep per night and had nightmares of increasing 
intensity.  He also reported more flashbacks.  He was anxious 
and depressed and felt suicidal at times.  He also felt as 
though he were going to lose control.  He felt helpless.  His 
memory and concentration were reported to be worsening.  A 
GAF of 40 was assigned at that time.  

The veteran was afforded another VA PTSD examination in July 
2003.  The veteran reported that had trouble falling asleep 
and woke up early.  He had nightmares 5 times per week.  He 
reported that his nightmares involved seeing bodies, seeing 
Vietcong, and seeing people blown up.  He had intrusive 
thoughts of combat experiences on a daily basis.  He was 
bothered by loud noises and was very uncomfortable around 
Asian people.  He avoided movies and programs about war.  He 
had a bad temper and got into arguments with people easily.  
He described an irritable temper.  He reported some auditory 
hallucinations and hearing "booms."  Sometimes he heard 
voices and would start arguing with the voices.  He reported 
that he attempted suicide in 1996 or 1997, but his gun would 
not go off.  He got along well with his current wife.  He had 
no friends and his only significant social relationship was 
his wife.  The veteran worked in building maintenance and had 
held his current job for 10 years.  He maintained his 
attendance and felt that he did his job well.  His main 
difficulty at work was the rapid turnover of property 
managers that supervised him.  He had had trouble getting 
along with the property managers and worried that his job was 
in jeopardy for this reason.  

On examination, the veteran was alert and cooperative.  There 
was no thought disorder.  The veteran seemed anxious and 
irritable at times.  There were no delusions, although the 
veteran described some vague paranoia and occasional auditory 
hallucinations.  There was no current suicidal ideation.  The 
veteran felt like "stomping people all the time."  
Attention, memory, and concentration were intact.  The 
veteran's symptoms were felt to be moderate to severe in 
intensity.  In general, he had poor interpersonal 
relationships, but seemed to have a good relationship with 
his wife.  He was capable of managing his benefits.  A 
diagnosis of PTSD with a GAF of 51 was rendered.  
 
During VA psychiatric treatment in October 2003, the veteran 
reported that his job was becoming stressful.  He also had 
stress resulting from his wife's recent stroke.  He continued 
to have difficulty sleeping with more frequent nightmares and 
dreams.  He felt depressed, but had no suicidal or homicidal 
ideas.  He was compliant with his medication.  A GAF of 40 
was assigned.  

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2 (2003).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

A rating of 30 percent is warranted for PTSD where the 
evidence shows occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, or mild 
memory loss (such as forgetting names, directions, recent 
events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is warranted for PTSD if it is productive 
of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to compete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating contemplates occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  

A score of 21- 30 is indicated when "Behavior is considerably 
influenced by delusions or hallucinations OR serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriately, suicidal 
preoccupation) OR inability to function in almost all areas 
(e.g., stays in bed all day; no job, home or friends)."  Id.  

A score of 31-40 is indicated when there is, "Some impairment 
in reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) OR major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood."  Id.  

A score of 41-50 is assigned where there are, "Serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)."  Id.  A score of 51-60 is 
appropriate where there are, "Moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning, (e.g., few friends, conflicts with peers or co-
workers)."  Id.  

A score of 61-70 is indicated where there are, "Some mild 
symptoms (e.g., depressed mood and mild insomnia OR some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships."  Id.  

A score of 71-80 is appropriate when, "If symptoms are 
present, they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork)."  Id.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

After a review of the evidence, the Board finds that a 50 
percent disability is warranted prior to July 1, 2003.  In 
particular, the Board finds that the veteran's symptomatology 
more closely approximates the criteria for a 50 percent 
disability as the evidence shows occupational and social 
impairment with reduced reliability and productivity.  While 
the evidence does not show that the veteran experienced 
flattened affect or circumstantial, circumlocutory, or 
stereotyped speech prior to July 1, 2003; the evidence shows 
that he was irritable and had frequent flashbacks and 
nightmares prior to July 2003.  While he was cognitively 
intact prior to July 2003, the medical evidence shows 
anxiety, depression, tearfulness, and increased startle 
response, as well as intermittent flashbacks, intrusive 
recollections and nightmares related to the veteran's combat 
service.  In addition, the GAF scores consistently ranged 
from 41 to 55.  Accordingly, a higher disability rating of 50 
percent is warranted for the veteran's PTSD for the period 
prior to July 1, 2003.

With respect to whether an evaluation in excess of 50 percent 
is warranted, the Board notes that the evidence does not show 
that the disability is manifested by obsessional rituals 
which interfere with routine activities; intermittently 
illogical, obscure or irrelevant speech; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; or an inability to establish and 
maintain effective relationships.  

To the contrary, the evidence shows that the veteran's 
speech, while mildly pressured, was coherent.  While 
depression and anxiety are noted, there is no medical 
evidence of near continuous panic or an inability to function 
independently, appropriately and effectively.  While he 
described some vague paranoia and occasional auditory 
hallucinations, the recent examination in July 2003 indicates 
that he had no delusions.  The evidence shows that the 
veteran has difficulty maintaining interpersonal 
relationships; however, he has been able to maintain a good 
relationship with his wife.  With respect to occupational 
impairment, the record reflects that the veteran has 
maintained employment as a maintenance worker and felt that 
he did his job well.  Although a GAF score of 40 was assigned 
in October 2003 and the veteran reported an increase in the 
frequency of his nightmares at that time, he remained 
employed and married and the objective findings were similar 
to those reported on earlier occasions.  

In sum, the preponderance of the evidence demonstrates that 
the symptoms and degree of social and industrial impairment 
from the disability do not more nearly approximate the 
criteria for a 70 percent rating than those for a 50 percent 
rating at any time during the initial evaluation period.  
Accordingly, the disability warrants a 50 percent rating 
throughout the initial evaluation period.


	ORDER

An initial disability evaluation of 50 percent for PTSD is 
granted for the period prior to July 1, 2003, subject to the 
criteria governing the payment of monetary benefits.

An initial disability evaluation in excess of 50 percent for 
PTSD is denied 



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



